Berdon, J.,
dissenting. I agree with the Appellate Court that the exclusivity provision of the Workers’ Compensation Act; General Statutes (Rev. to 1985) § 31-284;1 does not bar an employee injured in an automobile accident while in the course of his employment from receiving uninsured motorist benefits2 from his self-insured employer. Any other result would simply confuse tort law with contract law—both of which, of course, are birds of a different feather.
The majority claims that the Appellate Court’s decision was predicated, in part, on a misreading of Wilson v. Security Ins. Co., 213 Conn. 532, 569 A.2d 40, cert. denied, 498 U.S. 814, 111 S. Ct. 52, 112 L. Ed. 2d 28 (1990). Wilson was one reason advanced by the Appellate Court; however, the crux of the Appellate Court’s decision was not Wilson, but its analysis of the purposes and policies of workers’ compensation benefits and uninsured motorist benefits.3 Judge Landau, writing a well reasoned and analytical decision for the Appellate Court, distinguished between these two bodies of law and concluded that § 31-284 does not preclude the right to uninsured motorist coverage whether or not the employer was self-insured. Bouley v. Norwich, 25 Conn. App. 492, 502, 595 A.2d 884 (1991).
The Workers’ Compensation Act provides an exclusive remedy for an employee for work related injuries *766on the basis of tort law; General Statutes (Rev. to 1985) § 31-284; Mingachos v. CBS, Inc., 196 Conn. 91, 97, 491 A.2d 368 (1985). “In a word . . . [workers’ compensation] statutes compromise an employee’s right to a common law tort action for work related injuries in return for relatively quick and certain compensation.” (Emphasis added.) Id. The Workers’ Compensation Act, however, does not preclude an employee from bringing a claim against a third party tortfeasor who contributed to the injury for which he or she is receiving workers’ compensation. General Statutes (Rev. to 1985) § 31-293. Indeed, § 31-293 authorizes an employee who is injured in an automobile collision during the course of employment to bring suit against the third party tortfeasor who caused the injury. Automobile insurance laws mandate that all automobile insurance policies, including policies that cover vehicles owned by employers and operated by employees, must provide uninsured motorist coverage so that the insured is able to recover for the damages he or she would have been able to recover from the uninsured tortfeasor. General Statutes § 38a-336; Harvey v. Travelers Indemnity Co., 188 Conn. 245, 249, 449 A.2d 157 (1982). Although the law allows the owner of an automobile to be a self-insurer, it requires the self-insurer “to pay basic reparations benefits and the liabilities covered by residual liability insurance and to perform all other obligations imposed” upon an insurer. General Statutes (Rev. to 1985) § 38-327 (c). While an employee may operate an employer’s vehicle in the course of his or her employment, that employee is an insured and enjoys a contractual right to uninsured motorist coverage as mandated by statute.
The plaintiff employee brought the present action seeking to enforce his contractual right to recover damages he sustained as a result of the negligence of a third party tortfeasor—rights created by the defendant *767employer’s statutory obligation to provide uninsured motorist protection. This action is simply not precluded by the Workers’ Compensation Act. To hold otherwise is as farfetched as to conclude that an employee would be precluded under the Workers’ Compensation Act from bringing an action against his employer over a contractual term of his employment.
Furthermore, such a holding undermines the statutory requirement that an employer provide uninsured motorist coverage. In footnote 11 of its opinion, the majority suggests that it is not absurd to require the city to provide uninsured motorist coverage, even though employees are precluded from benefitting from such coverage. The majority takes comfort in the fact that other individuals, such as a passenger in the car who is not an employee, might be eligible for benefits. The possible benefit to other individuals, however, does absolutely nothing to help the insured employee recover for the damages he or she would have been able to recover from the uninsured tortfeasor, which was the purpose of General Statutes § 38a-336. Harvey v. Travelers Indemnity Co., supra, 249. Section 38a-336 does not distinguish between employees and nonemployees; rather, it gives all insureds—employees and nonemployees alike—a contractual and statutorily mandated right to uninsured motorist coverage. See id., 249-51.
Indeed, the majority is unable to point to any other jurisdiction to support its conclusion that the Workers’ Compensation Act bars an employee’s recovery of uninsured motorist benefits from an employer for work related injuries. On the contrary, other jurisdictions that have had occasion to consider the issue have held that their workers’ compensation act is not a bar. The New Jersey Supreme Court in Christy v. Newark, 102 N. J. 598, 510 A.2d 22 (1986), a case strikingly similar to this, ruled that its workers’ compensation act did *768not preclude the employee from recovering uninsured motorist benefits from his self-insured employer. In Christy, the plaintiff, a police officer, was injured when a “hit-and-run” vehicle struck the police vehicle that the officer was operating in the course of his employment. See also Heavens v. LaClede Gas Co., 755 S.W.2d 331 (Mo. App. 1988) (self-insured employer was bound to provide uninsured motorist coverage to employee injured in the course of employment); Boris v. Liberty Mutual Ins. Co., 356 Pa. Super. 532, 515 A.2d 21 (1986) (a claim for uninsured motorist benefits addresses the wrongs of a third party, not the wrongs of the employer or coworkers, and thus takes such claims outside the scope of workers’ compensation “immunity”); William v. Newport News, 240 Va. 425, 397 S.E.2d 813 (1990) (the “exclusivity provision” does not prevent an employee from exercising rights granted under the uninsured motorist provision).
Not only did the court in Christy hold that the New Jersey workers’ compensation act does not bar an employee from recovering uninsured benefits from his self-insured employer, but it also noted that such uninsured coverage does not give the employee a windfall, but merely recoverable damages. The employer is entitled to reimbursement from the damages paid by the third party tortfeasor or pursuant to the uninsured motorist. coverage. Christy v. Newark, supra, 609. Likewise, the employer in Connecticut, subject to the provision of § 31-293, would also be entitled to reimbursement. Indeed, in the present case, the defendant was reimbursed by approximately $18,000 out of the $20,000 paid to the plaintiff by the third party tortfeasor’s insurer, leaving the plaintiff $2000 to. cover his other damages which were not compensated for under workers’ compensation.
Accordingly, I dissent.

 See footnote 1 of the majority opinion.


 Here, as in the majority opinion, the term uninsured motorist benefits encompasses underinsured motorist benefits as well.


 “We further conclude that a self-insured entity, in its capacity as an employer, is required to provide workers’ compensation benefits, and, as an insurer, is required to provide uninsured motorist benefits. An employee’s receipt of workers’ compensation benefits from a self-insured employer does not, therefore, preclude his right to receive uninsured motorist benefits.
“A review of the purposes and policies underlying workers’ compensation benefits and uninsured motorist benefits indicates that they exist for separate and distinct reasons.” Bouley v. Norwich, 25 Conn. App. 492, 495, 595 A.2d 884 (1991).